Exhibit 10.3
 
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
 
This Amended and Restated Employment Agreement (“Agreement”), effective as of
the 22nd day of February, 2005 (the “Effective Date”), and amended and restated
as of the 31st day of March, 2009, is entered into by and between Brett D.
Nicholas (the “Executive”) and Redwood Trust, Inc., a Maryland corporation
(the “Company”).
 
The Company desires to establish its right to the continued services of the
Executive, in the capacity, on the terms and conditions, and subject to the
rights of termination hereinafter set forth, and the Executive is willing to
accept such employment in such capacity, on such terms and conditions, and
subject to such rights of termination. As of the Effective Date, this Agreement
wholly supersedes the Employment Agreement between the Executive and the Company
that was effective as of April 20, 2000.
 
In consideration of the mutual agreements hereinafter set forth, the Executive
and the Company have agreed and do hereby agree as follows:
 
1.  Employment As Chief Investment Officer  and Co-Chief Operating Officer Of
The Company.  The Company does hereby employ the Executive As Chief Investment
Officer  and Co-Chief Operating Officer of the Company, reporting to the Chief
Executive Officer and of the Company.  The Executive does hereby accept and
agree to such employment. The Executive’s duties shall be such executive and
managerial duties as set forth in Exhibit A attached hereto. The Chief Executive
Officer may, from time to time, in its sole discretion, modify, reassign and/or
augment the Executive’s responsibilities, subject to approval by the Board of
Directors of the Company (the “Board”).  Any such modification, reassignment or
augmentation of responsibilities shall be in writing. The Executive shall devote
such time, energy and skill to the performance of his duties for the Company and
for the benefit of the Company as may be necessary or required for the effective
conduct and operation of the Company’s business. Furthermore, the Executive
shall act only in good faith and exercise due diligence and care in the
performance of his duties to the Company under this Agreement.
 
2. Term of Agreement.  The term of this Agreement (the “Term”) shall commence on
the Effective Date and shall continue through December 31, 2007; provided,
however, that (i) on January 1, 2008 and each succeeding January 1, the Term
shall automatically be extended for one additional year unless, not later than
three months prior to any such January 1, either party shall have given
written notice to the other that it does not wish to extend the Term and (ii)
such one year extensions of the Term shall not occur on and after the January 1
of the year in which the Executive will attain age sixty-five (65) but instead
the Term shall be extended only until the date of the Executive’s sixty-fifth
(65th) birthday.
 
1

--------------------------------------------------------------------------------


 
3. Compensation.
 
(a) Base Salary. The Company shall pay the Executive, and the Executive agrees
to accept from the Company, in payment for his services to the Company a base
salary at the rate of $500,000 per year (“Base Salary”), payable in equal
biweekly installments or at such other time or times as the Executive and
Company shall agree. Base Salary shall be subject to such adjustments as
the Company and the Executive shall agree.
 
(b) Performance Bonus – Board of Directors’ Discretion. The Executive shall be
eligible to receive an annual bonus. The Board in its discretion will determine
whether such annual bonus will be paid, the amount of such bonus and its form of
payment. The Executive’s target annual bonus amount is 150% of his Base Salary
(the “Target Bonus”). If the Board determines in its discretion that the
Executive’s performance meets or exceeds the criteria established by the Board
for the award of a Target Bonus, the Board may award the Executive the Target
Bonus or a higher amount. Likewise, if the Executive’s performance does not meet
said criteria, the Board may award a lesser amount, or no bonus may be awarded.
Unless otherwise provided in this Agreement, the Executive’s eligibility to
receive any bonus under this Section 3(b) shall be expressly conditioned on,
among other things, the Executive remaining employed with the Company up through
any designated distribution date set by the Board.
 
(c) Equity Incentive Awards. Executive shall be eligible to receive grants of
equity-based long-term incentive awards, which may include options to purchase
Company stock and Company restricted stock contributions to Company’s deferred
compensation plan, or other Awards. Such awards shall be determined in the
discretion of the Board. In the event of a Change of Control (as defined
in Section 2(f) of the Redwood Trust, Inc. Executive Deferred Compensation Plan)
in which the surviving or acquiring corporation does not assume the Executive’s
outstanding stock options and equity-related awards (including options and
awards granted both before and after the Effective Date) or substitute similar
options and equity-related awards, such options and equity-related awards
shall immediately vest and become exercisable if the Executive’s service with
the Company has not terminated before the effective date of the Change of
Control; provided, however, that the foregoing provision shall only apply if the
Company is not the surviving corporation or if shares of the Company’s common
stock are converted into or exchanged for other securities or cash.
 
(d) Annual Review. The Executive’s performance shall be reviewed at least
annually. The performance evaluations shall consider and assess the Executive’s
performance of his duties and responsibilities, the timely accomplishment of
existing performance objectives, his level of efficiency and overall
effectiveness and/or other factors or criteria that the Company, in its sole
discretion, may deem relevant. The frequency of performance evaluations may vary
depending upon, among other things, length of service, past performance, changes
in job duties or performance levels. The Board shall, at least annually, review
the Executive’s entire compensation package to determine whether it continues to
meet the Company’s compensation objectives. Such annual review will include a
determination of (i) whether to increase the Base Salary in accordance with
Section 3(a); (ii) the incentive performance bonus to be awarded in accordance
with Section 3(b); and (iii) the amount and type of any equity awards granted in
accordance with Section 3(c). Positive performance evaluations do not guarantee
salary increases or incentive bonuses. Salary increases and incentive bonus
awards are solely within the discretion of the Board and may depend upon many
factors other than the Executive’s performance.
 
2

--------------------------------------------------------------------------------


 
4.  Fringe Benefits.  The Executive shall be entitled to participate in any
benefit programs adopted from time to time by the Company for the benefit of its
senior executive employees, and the Executive shall be entitled to receive such
other fringe benefits as may be granted to him from time to time by the Board.
 
(a) Benefit Plans. The Executive shall be entitled to participate in any benefit
plans relating to stock options, stock purchases, pension, thrift, profit
sharing, life insurance, medical coverage, education, deferred compensation, or
other retirement or employee benefits available to other senior executive
employees of the Company, subject to any restrictions (including waiting
periods) specified in such plans and/or related individual agreements. The
Company shall make commercially reasonable efforts to obtain medical
and disability insurance, and such other forms of insurance as the Board shall
from time to time determine, for its senior executive employees.
 
(b) Paid Time Off. The Executive shall be entitled to twenty-five (25) days of
paid time off (“PTO”) per calendar year consistent with the Executive’s
satisfactory performance of the duties set forth in Section 1 and in accordance
with Company policies regarding PTO; provided, however, that the Executive may
accrue up to a maximum of fifty (50) days of PTO. The Executive may use PTO
for any reason, including vacation, sick time, personal time and family illness.
 
5. Business Expenses.  The Company shall reimburse the Executive for any and all
necessary, customary and usual expenses, properly receipted in accordance with
Company policies, incurred by Executive on behalf of the Company.
 
6.  Termination of Executive’s Employment.
 
(a) Death. If the Executive dies while employed by the Company, his employment
shall immediately terminate. The Company’s obligation to pay the Executive’s
Base Salary shall cease as of the date of the Executive’s death, and any unpaid
Base Salary shall be paid to the Executive’s estate. In addition, within fifteen
(15) days of the Executive’s death, the Company shall pay to the
Executive’s estate an incentive performance bonus based on Executive’s Target
Bonus then in effect, prorated for the number of days of employment completed by
the Executive during the year of his death. Executive’s beneficiaries or his
estate shall receive benefits in accordance with the Company’s retirement,
insurance and other applicable programs and plans then in effect. All stock
options or other equity-related awards, including restricted stock awards, shall
vest in full and, in the case of stock options, shall be exercisable for such
period as set forth in the applicable award agreement by which such awards are
evidenced.
 
3

--------------------------------------------------------------------------------


 
(b) Disability. If, as a result of the Executive’s incapacity due to physical or
mental illness (“Disability”), Executive shall have been absent from the
full-time performance of his duties with the Company for six (6) consecutive
months, and, within thirty (30) days after written notice is provided to him by
the Company, he shall not have returned to the full-time performance of his
duties, the Executive’s employment under this Agreement may be terminated by the
Company for Disability. During any period prior to such termination during which
the Executive is absent from the full-time performance of his duties with the
Company due to Disability, the Company shall continue to pay the Executive his
Base Salary at the rate in effect at the commencement of such period of
Disability. Subsequent to such termination, the Executive’s benefits shall be
determined under the Company’s retirement, insurance and other compensation
programs then in effect in accordance with the terms of such programs. In
addition, within fifteen (15) days of such termination, the Company shall pay to
the Executive an incentive performance bonus based on Executive’s Target Bonus
then in effect, prorated for the number of days of employment completed by the
Executive during the year in which his employment terminated. The Executive, the
Executive’s beneficiaries or his estate shall receive benefits in accordance
with the Company’s retirement, insurance and other applicable programs and plans
then in effect. All stock options or other equity-related awards, including
restricted stock awards, shall vest in full and, in the case of stock options,
shall be exercisable for such period as set forth in the applicable
award agreement by which such awards are evidenced.
 
(c) Termination By The Company For Cause. The Company may terminate the
Executive’s employment under this Agreement for Cause, at any time prior to
expiration of the Term of the Agreement. For purposes of this Agreement, “Cause”
shall mean (i) the Executive’s material failure to substantially perform the
reasonable and lawful duties of his position for the Company, which failure
shall continue for thirty (30) days after notice thereof by the Company to the
Executive; (ii) acts or omissions constituting gross negligence, recklessness or
willful misconduct on the part of the Executive in respect of the performance of
his duties hereunder, his fiduciary obligations or otherwise relating to the
business of the Company; (iii) the habitual or repeated neglect of his duties
by Executive; (iv) the Executive’s conviction of a felony; (v) theft or
embezzlement, or attempted theft or embezzlement, of money or tangible or
intangible assets or property of the Company or its employees, customers,
clients, or others having business relations with the Company.; (vi) any act of
moral turpitude by Executive injurious to the interest, property, operations,
business or reputation of the Company; or (vii) unauthorized use or disclosure
of trade secrets or confidential or proprietary information pertaining to
Company business. However, the termination of Executive’s employment shall not
be deemed to be for Cause unless and until there has been delivered to Executive
a copy of a resolution duly adopted by the Board (after reasonable notice is
provided to Executive and Executive is given an opportunity to be heard by the
Board), finding that, in the good faith opinion of the Board, Executive’s
conduct met the standard for termination for Cause.
 
4

--------------------------------------------------------------------------------


 
In the event of a termination under this Section 6(c), the Company will pay only
the portion of Base Salary or previously awarded bonus unpaid as of the
termination date. Fringe benefits which have accrued and/or vested on the
termination date will continue in effect according to their terms.
 
(d) Termination By The Company Without Cause. The Company may terminate
Executive’s employment hereunder at any time without Cause upon 30 days written
notice to Executive or pay in lieu thereof. In the event of a termination under
this Section 6(d), the Executive shall be entitled to the benefits set forth in
Section 7.
 
(e) Termination By The Executive For Good Reason. The Executive shall have the
right to terminate this Agreement for Good Reason. For purposes of this
Agreement, “Good Reason” shall mean the occurrence, without the Executive’s
express written consent, of any one or more of the following events:
 
(i) A significant reduction in Executive’s responsibilities or title;
 
(ii) A reduction in the Executive’s Base Salary or a material reduction by the
Company in the value of the Executive’s total compensation package (salary,
bonus opportunity, equity incentive award opportunity and benefits) if such a
reduction is not made in proportion to an across-the-board reduction for all
senior executives of the Company and a Change of Control (as defined in Section
2(f) of the Redwood Trust, Inc. Executive Deferred Compensation Plan) has not
occurred;
 
(iii) The relocation of the Executive’s principal Company office to a location
more than twenty-five (25) miles from its location as of the Effective Date,
except for required travel on the Company’s business to the extent necessary to
fulfill the Executive’s obligations under Section 1;
 
(iv) A failure at any time to renew this Agreement for successive one-year
periods pursuant to Section 2;
 
(v) The complete liquidation of the Company; or
 
(vi) In the event of a merger, consolidation, transfer, or closing of a sale of
all or substantially all the assets of the Company with or to any other
individual or entity, the failure of the Company’s successor to affirmatively
adopt this Agreement or to otherwise comply with its obligations pursuant to
Section 13 below.
 
In the event of a termination under this Section 6(e), the Executive shall be
entitled to the benefits set forth in Section 7.
 
(f) Termination By The Executive Without Good Reason. The Executive may at any
time during the Term terminate his employment hereunder for any reason or no
reason by giving the Company notice in writing not less than one hundred
twenty (120) days in advance of such termination. The Executive shall have no
further obligations to the Company after the effective date of termination, as
set forth in the notice. In the event of a termination by the Executive under
this Section 6(f), the Company will pay only the portion of Base Salary
or previously awarded bonus unpaid as of the termination date. Fringe benefits
which have accrued and/or vested on the termination date will continue in effect
according to their terms.
 
5

--------------------------------------------------------------------------------


 
7.  Compensation Upon Termination By the Company without Cause or By The
Executive for Good Reason.
 
(a) If the Executive’s employment shall be terminated by the Company without
Cause or by the Executive for Good Reason, the Executive shall be entitled to
the following benefits:
 
(i)  Payment of Unpaid Base Salary. The Company shall immediately pay the
Executive any portion of the Executive’s Base Salary through the date of
termination or previously awarded bonus not paid prior to the termination date.
 
(ii)  Severance Payment.  The Company shall provide the Executive the following:
(x) an amount equal to 2.5 times Executive’s Annual Base Salary as in effect
immediately prior to his termination; (y) an amount equal to 1.5 times the
Executive’s Annual Base Salary in effect immediately prior to his termination
prorated for the number of days of employment completed by the Executive during
the year in which his employment is terminated; and (z) with respect to options
granted on or before December 31, 2002, the sum of the Dividend Equivalent
Rights payments (as defined in the applicable award agreement by which any such
Dividend Equivalent Rights were granted) that would have been payable to
Executive over the one (1) year period following his termination had he remained
employed (taking into consideration the term of options and Dividend Equivalent
Rights and assuming that the options are fully vested and remain
unexercised).  Payments pursuant to this Section with respect to options granted
after December 31, 2002 will be calculated in the same manner, unless such
options provide a different formula for Dividend Equivalent Rights payments if
Executive’s employment is terminated by the Company without Cause or by the
Executive for Good Reason, in which case the Dividend Equivalent Rights payments
shall be governed by the terms of such options. The quarterly dividend per share
rate that shall be used in this calculation is the higher of (I) one-fourth
(25%) of the sum of common stock dividends declared per common share in the
twelve (12) months prior to the termination date, and (II) one-twelfth (8.333%)
of the sum of common stock dividends declared per common share in the thirty-six
(36) months prior to the termination date.
 
(iii)  Stock Options and Other Equity-Related Awards.  All stock options and
other equity-related awards, including restricted stock awards, held by the
Executive as of the termination date, shall vest in full and, in the case of
stock options, shall be exercisable for such period as set forth in the
applicable award agreements by which such awards are evidenced.
 
(v) Continuation of Fringe Benefits. For the twelve (12) month period following
the termination of the Executive’s employment, the Company shall continue to
provide the Executive with all life insurance, disability insurance and medical
coverage fringe benefits set forth in Section 4 as if the Executive’s employment
under the Agreement had not been terminated; provided, however, that such life
insurance, disability insurance and medical coverage shall cease as of the date
the Executive receives such coverage from a subsequent employer. No provision of
this Agreement will affect the continuation coverage rules under
Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”), except that
the Company’s payment, if any, of applicable insurance premiums will be credited
as payment by the Executive for purposes of the Executive’s payment required
under COBRA. Therefore, the period during which the Executive may elect to
continue the Company’s medical plan coverage at the Executive’s own expense
under COBRA, the length of time during which COBRA coverage will be made
available to the Executive, and all other rights and obligations of the
Executive under COBRA (except the obligation to pay insurance premiums that the
Company pays) will be applied in the same manner that such rules would apply in
the absence of this Agreement. For purposes of this Section 7(a)(v), (A)
references to COBRA shall be deemed to refer also to analogous provisions of
state law and (B) any applicable insurance premiums that are paid by the Company
shall not include any amounts payable by the Executive under an Internal Revenue
Code Section 125 health care reimbursement plan, which amounts, if any, are the
sole responsibility of the Executive.
 
6

--------------------------------------------------------------------------------


 
(vi) Excise Tax Gross-Up. In the event that the Executive becomes entitled to
the payments and benefits provided under the provisions of this Section 7
(“Payments and Benefits”), and if any of the Payments and Benefits will be
subject to any excise tax imposed under Section 4999 of the Internal Revenue
Code of 1986, as amended from time to time (the “Code”), or successor
sections thereto (“Excise Tax”), the Company shall pay to or for the benefit of
the Executive an additional amount (the “Gross-Up Payment”) such that the net
amount retained by the Executive, after deduction of any Excise Tax on the
Payments and Benefits and any federal, state and local income tax and Excise Tax
upon the payments provided for under this Section 7(a)(vi), shall be equal to
the amount of the Payments and Benefits. For purposes of determining whether any
of the Payments and Benefits will be subject to the Excise Tax and the amount of
such Excise Tax, (i) any other payments or benefits received or to be received
by the Executive that are contingent on a transaction described in Section
280G(b)(2)(A)(i) of the Code or on an event, including (without limitation) a
termination of the Executive’s employment that is materially related to such a
transaction (whether pursuant to the terms of this Agreement or any other plan,
arrangement or agreement with the Company, any person whose actions result in
such a transaction, or any person affiliated with the Company or such person)
shall be treated as “parachute payments” within the meaning of Section
280G(b)(2) of the Code, and all “excess parachute payments” within the meaning
of Section 280G(b)(1) of the Code shall be treated as subject to the Excise Tax,
unless, in the opinion of tax counsel selected by the Company and
reasonably acceptable to the Executive, such other payments or benefits (in
whole or in part) do not constitute parachute payments, including by reason of
Section 280G(b)(4)(A) of the Code, or such excess parachute payments (in whole
or in part) represent reasonable compensation for services actually rendered,
within the meaning of Section 280G(b)(4)(B) of the Code, in excess of the Base
Amount (as defined in Section 280G(b)(3) of the Code) allocable to such
reasonable compensation, or are otherwise not subject to the Excise Tax; (ii)
the amount of the Payments and Benefits which shall be treated as subject to the
Excise Tax shall be equal to the lesser of (A) the total amount of the Payments
and Benefits or (B) the amount of excess parachute payments within the meaning
of Section 280G(b)(1) of the Code (after applying clause (i), above); and (iii)
the value of any non-cash benefits or any deferred payment or benefit shall be
determined by the Company’s independent auditors in accordance with the
principles of Sections 280G(d)(3) and (4) of the Code. For purposes of
determining the amount of the Gross-Up Payment, the Executive shall be deemed to
pay federal income taxes at the highest marginal rate of federal income taxation
in the calendar year in which the Gross-Up Payment is to be made and state and
local income taxes at the highest marginal rate of taxation in the state and
locality of the Executive’s residence on the termination date of employment, net
of the maximum reduction in federal income taxes which could be obtained from
deduction of such state and local taxes based on the marginal rate referenced
above. In the event that the Excise Tax is subsequently determined to be less
than the amount taken into account hereunder at the termination date, the
Executive shall repay to the Company, at the time that the amount of such
reduction in Excise Tax is finally determined, the portion of the Gross-Up
Payment attributable to such reduction (plus that portion of the Gross-Up
Payment attributable to the Excise Tax and federal, state and local income tax
imposed on the Gross-Up Payment being repaid by the Executive to the extent that
such repayment results in a reduction in Excise Tax and/or a federal, state or
local income tax deduction) plus interest on the amount of such repayment at the
rate provided in Section 1274(b)(2)(B) of the Code. In the event that the Excise
Tax is determined to exceed the amount taken into account hereunder at the time
of the termination of the Executive’s employment (including by reason of any
payment, the existence or amount of which cannot be determined at the time of
the Gross-Up Payment), the Company shall make an additional Gross-Up Payment in
respect of such excess (plus any interest, penalties or additions payable by the
Executive with respect to such excess, but only to the extent that such
interest, penalties or additions would not have been reduced by prompt payment
by the Executive to the appropriate tax authority of the Gross-Up Payments
previously received) at the time that the amount of such excess is finally
determined. The Executive and the Company shall each reasonably cooperate with
the other in connection with any administrative or judicial proceedings
concerning the existence or amount of liability for Excise Tax with respect to
the Payments and Benefits.
 
7

--------------------------------------------------------------------------------


 
(b) No Mitigation Required; No Other Entitlement To Benefits Under Agreement.
The Executive shall not be required in any way to mitigate the amount of any
payment provided for in this Section 7, including, without limitation, by
seeking other employment, nor shall the amount of any payment provided for in
this Section 7 be reduced by any compensation earned by the Executive as the
result of employment with another employer after the termination date of
employment, or otherwise. Except as set forth in this Section 7, following
a termination governed by this Section 7, the Executive shall not be entitled to
any other compensation or benefits set forth in this Agreement, except as may be
separately negotiated by the parties and approved the Board in writing in
conjunction with the termination of Executive’s employment under this Section 7.
 
(c) Release Agreement. As a condition of receiving any of the payments and
benefits set forth in this Section 7, the Executive shall be required to execute
a mutual release agreement in the form attached hereto as Exhibit C or Exhibit
D, as appropriate, and such release agreement must have become effective in
accordance with its terms. The Company, in its sole discretion, may modify
the term of the required release agreement to comply with applicable state law
and may incorporate the required release agreement into a termination agreement
or other agreement with the Executive.
 
8

--------------------------------------------------------------------------------


 
(d) Timing of Severance Payments. Notwithstanding any other provision of this
Agreement, any and all severance payments provided under this Agreement in
connection with the termination of the employment of the Executive shall be
payable in an amount equal to 75% of such payments on the date that is six
months after the termination date, and the remaining 25% shall be payable in six
equal monthly installments beginning on the date that is seven months after the
termination date and continuing on the same date of each of the five months
thereafter.
 
(e) Timing of Bonus Payments.  Notwithstanding any other provision of this
Agreement, any and all bonus payments provided under the Agreement in connection
with the termination of the employment of the Executive shall be payable on the
date that is six months after the termination date.
 
8.  Disputes Relating To Executive’s Termination of Employment For Good
Reason.  If the Executive resigns his employment with the Company alleging in
good faith as the basis for such resignation “Good Reason” as defined in Section
6(e), and if the Company then disputes the Executive’s right to the payment of
benefits under Section 7, the Company shall continue to pay the Executive
the full compensation (including, without limitation, his Base Salary) in effect
at the date the Executive provided written notice of such resignation, and the
Company shall continue the Executive as a participant in all compensation,
benefit and insurance plans in which the Executive was then a participant, until
the earlier of the expiration of the Term or the date the dispute is finally
resolved, either by mutual written agreement of the parties or by application of
the provisions of Section 11. For the purposes of this Section 8, the Company
shall bear the burden of proving that the grounds for the Executive’s
resignation do not fall within the scope of Section 6(e), and there shall be a
rebuttable presumption that the Executive alleged such grounds in good faith.
 
9.  Noncompetition Provisions.
 
(a) Noncompetition. The Executive agrees that during the Term prior to any
termination of his employment hereunder, he will not, directly or indirectly,
without the prior written consent of a majority of the non-employee members of
the Board, manage, operate, join, control, participate in, or be connected as a
stockholder (other than as a holder of shares publicly traded on a stock
exchange or the NASDAQ National Market System), partner, or other equity holder
with, or as an officer, director or employee of, any real estate investment
organization whose business strategy is competitive with that of the Company, as
determined by a majority of the nonemployee members of the Board. It is further
expressly agreed that the Company will or would suffer irreparable injury if the
Executive were to compete with the Company or any subsidiary or affiliate of the
Company in violation of this Agreement and that the Company would by reason of
such competition be entitled to injunctive relief in a court of appropriate
jurisdiction, and the Executive further consents and stipulates to the entry of
such injunctive relief in such a court prohibiting the Executive from competing
with the Company or any subsidiary or affiliate of the Company, in the areas of
business set forth above, in violation of this Agreement.
 
9

--------------------------------------------------------------------------------


 
(b) Duty To Avoid Conflict Of Interest. During his employment by the Company,
Executive agrees not to engage or participate in, directly or indirectly, any
activities in conflict with the best interests of the Company. The Company shall
be the final decision-maker with regard to any conflict of interest issue.
 
(c) Right To Company Materials. The Executive agrees that all styles, designs,
lists, materials, books, files, reports, correspondence, records, and other
documents (“Company Materials”) used, prepared, or made available to the
Executive shall be and shall remain the property of the Company. Upon the
termination of employment or the expiration of this Agreement, the Executive
shall immediately return to the Company all Company Materials, and the Executive
shall not make or retain any copies thereof.
 
(d) Nonsolicitation. The Executive promises and agrees that he will not directly
or indirectly solicit any of the Company’s employees to work for any competing
real estate investment organization as determined under Section 9(a) for a
period of one (1) year following the occurrence of any event entitling the
Executive to payments and benefits, provided the Company makes all such payments
when due according to the provisions of herein.
 
(e) Confidential And Proprietary Information.
 
(1) It is hereby acknowledged that Executive has and shall gain knowledge of
trade secrets and confidential information owned by or related to the Company
and/or its affiliates including but not limited to the following: (i) the names,
lists, buying habits and practices of customers, clients or vendors, (ii)
marketing and related information, (iii) relationships with the persons or
entities with whom or with which the Company has contracted, (iv) their
products, designs, software, developments, improvements and methods
of operation, (v) financial condition, profit performance and financial
requirements, (vi) the compensation paid to employees, (vii) business plans and
the information contained therein, and (viii) all other confidential information
of, about or concerning the Company, the manner of operation of the Company and
other confidential data of any kind, nature or description relating to the
Company (collectively, the “Confidential Information”). Confidential Information
does not include information which (ix) is or becomes generally available to
the public other than as a result of a disclosure by Executive; or (x) becomes
available to Executive on a non-confidential basis after the termination or
expiration of Executive’s obligations under this Agreement from a source other
than the Company, provided that such source is not bound by a confidentiality
agreement with or other contractual, legal or fiduciary obligation of
confidentiality to the Company or any other party with respect to such
information; or (xi) is independently developed after the termination or
expiration of Executive’s obligations under this agreement without reference to
the Confidential Information, provided such independent development can
reasonably be proven by Executive by written records.
 
10

--------------------------------------------------------------------------------


 
(2) The parties hereby acknowledge that the Confidential Information constitutes
important, unique, material and confidential trade secrets which affect the
successful activities of the Company, and constitute a substantial part of the
assets and goodwill of the Company. In view of the foregoing, Executive agrees
that he will not at any time whether during or after the term of this
Agreement, except as required in the course of Executive’s employment by Company
and at its direction and for its sole benefit, in any fashion, form or manner,
directly or indirectly (i) use or divulge, disclose, communicate or provide or
permit access to any person, firm, partnership, corporation or other entity, any
Confidential Information of any kind, nature or description, or (ii) remove from
Company’s premises any notes or records relating thereto, or copies or
facsimiles thereof (whether made by electronic, electrical, magnetic, optical,
laser, acoustic or other means).
 
(3) Promptly upon the request of Company, and immediately upon the termination
of Executive’s employment, Executive shall not transfer to any third person and
shall deliver to Company all Confidential Information, and other property
belonging to the Company, including all copies thereof, in the possession or
under the control of the Executive.
 
(4) Executive represents that the performance of all the terms of this Agreement
will not conflict with, and will not breach, any other invention assignment
agreement, confidentiality agreement, employment agreement or non-competition
agreement to which Executive is or has been a party. To the extent that
Executive has confidential information or materials of any former
employer, Executive acknowledges that the Company has directed Executive to not
disclose such confidential information or materials to the Company or any of its
employees, and that the Company prohibits Executive from using said confidential
information or materials in any work that Executive may perform for the Company.
Executive agrees that Executive will not bring with Executive to the
Company, and will not use or disclose any confidential, proprietary information,
or trade secrets acquired by Executive prior to his employment with the Company.
Executive will not disclose to the Company or any of its employees, or induce
the Company or any of its employees to use, any confidential or proprietary
information or material belonging to any previous employers or others, nor will
Executive bring to the Company or use in connection with Executive’s work for
the Company copies of any software, computer files, or any other copyrighted or
trademarked materials except those owned by or licensed to the Company.
Executive represents that he is not a party to any other agreement that will
interfere with his full compliance with this Agreement. Executive further agrees
not to enter into any agreement, whether written or oral, in conflict with the
provisions of this Agreement.
 
11

--------------------------------------------------------------------------------


 
(f) Inventions. Any and all inventions, discoveries or improvements that
Executive has conceived or made or may conceive or make during the period of
employment relating to or in any way pertaining to or connected with the
systems, products, computer programs, software, apparatus or methods employed,
manufactured or constructed by the Company or to systems, products, apparatus or
methods with respect to which the Company engages in, requests or anticipates
research or development, shall be promptly and fully disclosed and described by
Executive to the Company and shall be the sole and exclusive property of
the Company, and Executive shall assign, and hereby does assign to the Company
Executive’s entire right, title and interest in and to all such inventions,
discoveries or improvements as well as any modifications or improvements thereto
that may be made. The parties agree that any inventions, discoveries or ideas
that Executive has created or possesses prior to his employment by the Company
are specified in Exhibit B attached to this Agreement and will not be considered
to be the property of the Company.
 
The obligations outlined in this Section 9(f), except for the requirements as to
disclosure, do not apply to any invention that qualifies fully under California
Labor Code Section 2870 or to any rights Executive may have acquired in
connection with an invention, discovery or improvement that was developed
entirely on Executive’s own time for which no equipment, supplies, facilities or
trade secret information of the Company was used and (a) that does not relate
directly or indirectly to the business of the Company or to the Company’s actual
or demonstrable anticipated research or development, or (b) that does not result
from any work performed by Executive for the Company.
 
(g) Maryland Law. The Executive agrees, in accordance with Maryland law, to
first offer to the Company corporate opportunities learned of solely as a result
of his service as an officer of the Company.
 
(h) Breach. It is expressly agreed that each breach of this Section 9 is a
distinct and material breach of this Agreement and that solely a monetary remedy
would be inadequate, impracticable and extremely difficult to prove, and that
each such breach would cause the Company irreparable harm. It is further agreed
that, in addition to any and all remedies available at law or equity
(including money damages), either party shall be entitled to temporary and
permanent injunctive relief to enforce the provisions of this Section, without
the necessity of proving actual damages. It is further agreed that either party
shall be entitled to seek such equitable relief in any forum, including a court
of law, notwithstanding the provisions of Section 11. Either party may pursue
any of the remedies described herein concurrently or consecutively in any order
as to any such breach or violation, and the pursuit of one of such remedies at
any time will not be deemed an election of remedies or waiver of the right to
pursue any of the other such remedies. Any breach of this Section 9 shall
immediately terminate any obligations by the Company to provide Executive with
severance and continued benefits pursuant to Section 6 or 7 of this Agreement.
 
12

--------------------------------------------------------------------------------


 
(i) Unenforceability. Should any portion of this Section 9 be deemed
unenforceable because of its scope, duration or effect, and only in such event,
then the parties expressly consent and agree to such limitation on scope,
duration or effect as may be finally adjudicated as enforceable, to give this
Section 9 its maximum permissible scope, duration and effect.
 
10.  Notices.  All notices and other communications under this Agreement shall
be in writing and shall be given by fax or first class mail, certified or
registered with return receipt requested, and shall be deemed to have been duly
given three (3) days after mailing or twenty-four (24) hours after transmission
of a fax to the respective persons named below:
 
If to the Company: 
Redwood Trust, Inc.

Attn: Chief Executive Officer
One Belvedere Place, Suite 300
Mill Valley, CA 94941
Phone: (415) 389-7373
Fax: (415) 381-1773


If to the Executive:   
Brett D. Nicholas

c/o Redwood Trust, Inc.
One Belvedere Place, Suite 300
Mill Valley, CA 94941
Phone: (415) 389-7373
Fax: (415) 381-1773
 
Either party may change such party’s address for notices by notice duly given
pursuant hereto.
 
11.  Resolution of Disputes.  To ensure the rapid and economical resolution of
disputes that may arise in connection with the Executive’s employment with the
Company, the Executive and the Company agree that any and all disputes, claims,
or causes of action, in law or equity, arising from or relating to the
enforcement, breach, performance, or interpretation of this Agreement,
the Executive’s employment, or the termination of the Executive’s employment
(“Arbitrable Claims”) shall be submitted to confidential mediation in San
Francisco, California conducted by a mutually agreeable mediator from Judicial
Arbitration and Mediation Services (“JAMS”) or its successor, and the cost of
JAMS’ mediation fees shall be paid by the Company. In the event that mediation
is unsuccessful in resolving the Arbitrable Claims, the Arbitrable Claims shall
be resolved, to the fullest extent permitted by law, by final, binding and
confidential arbitration in San Francisco, California conducted by JAMS or its
successor, under the then applicable rules of JAMS. The Executive acknowledges
that by agreeing to this arbitration procedure, both the Executive and the
Company waive the right to resolve any such dispute through a trial by jury or
judge or administrative proceeding. The arbitrator shall: (a) have the authority
to compel adequate discovery for the resolution of the dispute and to award such
relief as would otherwise be permitted by law; and (b) issue a written
arbitration decision including the arbitrator’s essential findings and
conclusions and a statement of the award. The arbitrator shall be authorized to
award any or all remedies that the Executive or the Company would be entitled to
seek in a court of law, including, without limitation, the award of
attorneys’ fees based on a determination of the extent to which each party has
prevailed as to the material issues raised in determination of the dispute. The
Company shall pay all JAMS’ arbitration fees in excess of those which would be
required if the dispute were decided in a court of law. Nothing in this
Agreement is intended to prevent either the Executive or the Company from
obtaining injunctive relief in court to prevent irreparable harm pending the
conclusion of any such mediation or arbitration.
 
13

--------------------------------------------------------------------------------


 
12. Termination of Prior Agreements.  This Agreement terminates and supersedes
any and all prior agreements and understandings between the parties with respect
to employment or with respect to the compensation of the Executive by the
Company.
 
13.  Assignment  Successors.  This Agreement is personal in its nature, and
neither of the parties hereto shall, without the consent of the other, assign or
transfer this Agreement or any rights or obligations hereunder; provided,
however, that, in the event of the merger, consolidation, transfer, or sale of
all or substantially all of the assets of the Company with or to any other
individual or entity, this Agreement shall, subject to the provisions hereof, be
binding upon and inure to the benefit of such successor and such successor shall
discharge and perform all the promises, covenants, duties, and obligations of
the Company hereunder.
 
14.  Governing Law.  This Agreement and the legal relations thus created between
the parties hereto shall be governed by and construed under and in accordance
with the laws of the State of California.
 
15.  Entire Agreement; Headings.  This Agreement embodies the entire agreement
of the parties with respect to the subject matter hereof, excluding the plans
and programs under which compensation and benefits are provided pursuant to
Sections 3 and 4 hereof to the extent such plans and programs are not
inconsistent with this Agreement, and may be modified only in writing. Section
headings in this Agreement are included herein for convenience of reference only
and shall not constitute a part of this Agreement for any other purpose.
 
16.  Waiver; Modification.  Failure to insist upon strict compliance with any of
the terms, covenants, or conditions hereof shall not be deemed a waiver of such
term, covenant, or condition, nor shall any waiver or relinquishment of, or
failure to insist upon strict compliance with, any right or power hereunder at
any one or more times be deemed a waiver or relinquishment of such right or
power at any other time or times. This Agreement shall not be modified in any
respect except by a writing executed by each party hereto.
 
17.  Severability.  In the event that a court of competent jurisdiction
determines that any portion of this Agreement is in violation of any statute or
public policy, only the portions of this Agreement that violate such statute or
public policy shall be stricken. All portions of this Agreement that do not
violate any statute or public policy shall continue in full force and effect.
Further, any court order striking any portion of this Agreement shall modify the
stricken terms as narrowly as possible to give as much effect as possible to the
intentions of the parties under this Agreement.
 
14

--------------------------------------------------------------------------------


 
18.  Indemnification.  The Company shall indemnify and hold Executive harmless
to the maximum extent permitted by Section 2-418 of the Maryland General
Corporations Law or its successor statute, or if greater, by the Company’s
Bylaws, by any applicable resolution of the Board or by the terms providing the
most extensive indemnification contained in any written agreement between
the Company and any director or officer of the Company. The Company shall make
Executive a named beneficiary under all director and officer liability policies
maintained by the Company from time to time for the benefit of its directors and
officers, entitled to all benefits provided thereunder to persons serving in a
comparable role as an officer of the Company.
 
19. Counterparts.  This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.
 
20.  Successor Sections.  References herein to sections or rules of the Code or
the Securities and Exchange Act of 1934, as amended, shall be deemed to include
any successor sections or rules.
 
IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer, and the Executive has hereunto signed this Agreement,
as of the Effective Date.
 

 
REDWOOD TRUST, INC.
         
 
By:
/S/ GEORGE E. BULL, III       GEORGE E. BULL, III       Chief Executive Officer
              /S/ BRETT D. NICHOLAS       BRETT D. NICHOLAS  

 
15

--------------------------------------------------------------------------------


 
INDIVIDUAL TERMINATION
 
EXHIBIT C


RELEASE AGREEMENT
 
Except as otherwise set forth in this Release Agreement or in Sections 7 and 18
of the Amended and Restated Employment Agreement between Brett D. Nicholas and
Redwood Trust, Inc., Brett D. Nicholas (“Executive”) hereby generally and
completely Company and its directors, officers, employees, shareholders,
partners, agents, attorneys, predecessors, successors, parent and subsidiary
entities, insurers, affiliates, and assigns from any and all claims, liabilities
and obligations, both known and unknown, that arise out of or are in any way
related to events, acts, conduct, or omissions occurring at any time prior to
and including the date Executive signs this Release Agreement. The Company, its
directors, officers, employees, shareholders, partners, agents,
attorneys, predecessors, successors, parent and subsidiary entities, insurers,
affiliates, and assigns, hereby releases Executive and his heirs, executors,
successors and assigns, from any and all claims, liabilities and obligations,
both known and unknown, that arise out of or are in any way related to events,
acts, conduct, or omissions occurring at any time prior to and including the
date the Company signs this Release Agreement. This general mutual release
includes, but is not limited to: (A) all claims arising out of or in any way
related to Executive’s employment with the Company or the termination of that
employment; (B) all claims related to Executive’s compensation or benefits from
the Company, including salary, bonuses, commissions, vacation pay, expense
reimbursements, severance pay, fringe benefits, stock, stock options, or any
other ownership interests in the Company; (C) all claims for breach of contract,
wrongful termination, and breach of the implied covenant of good faith and fair
dealing; (D) all tort claims, including claims for fraud, defamation, emotional
distress, and discharge in violation of public policy; and (E) all federal,
state, and local statutory claims, including claims for discrimination,
harassment, retaliation, attorneys’ fees, or other claims arising under the
federal Civil Rights Act of 1964 (as amended), the federal Americans with
Disabilities Act of 1990, the federal Age Discrimination in Employment Act of
1967 (as amended) (“ADEA”), the federal Employee Retirement Income Security Act
of 1974 (as amended), and the California Fair Employment and Housing Act
(as amended); provided, however, that nothing in this paragraph shall be
construed in any way to release the Company from its obligation to indemnify
Executive pursuant to agreement, the Company’s bylaws or binding resolutions, or
applicable law.
 
1

--------------------------------------------------------------------------------


 
Executive acknowledges that he is knowingly and voluntarily waiving and
releasing any rights he may have under the ADEA, and that the consideration
given under his Employment Agreement with the Company for the waiver and release
in the preceding paragraph hereof is in addition to anything of value to which
he was already entitled. Executive further acknowledges that he has been advised
by this writing, as required by the ADEA, that: (A) this waiver and release does
not apply to any rights or claims that may arise after the date Executive signs
this Release Agreement; (B) Executive should consult with an attorney prior to
signing this Release Agreement (although Executive may choose voluntarily not do
so); (C) Executive has twenty-one (21) days to consider this Release Agreement
(although Executive may choose voluntarily to sign this Release Agreement
earlier); (D) Executive has seven (7) days following the date that he signs this
Release Agreement to revoke the Release Agreement by providing written notice to
an officer of the Company; and (E) this Release Agreement shall not be effective
until the date upon which the revocation period has expired, which shall be the
eighth day after Executive signs this Release Agreement. Both Executive and the
Company acknowledge that each has read and understands Section 1542 of the
California Civil Code which reads as follows: “A general release does not extend
to claims which the creditor does not know or suspect to exist in his favor at
the time of executing the release, which if known by him must have materially
affected his settlement with the debtor.” Both Executive and the Company hereby
expressly waive and relinquish all rights and benefits under that section and
any law of any jurisdiction of similar effect with respect to each party’s
release of any claims hereunder.
 

  EXECUTIVE          
 
Name:                       Date:                   

 
 

 
Company
         
 
Name:                       Date:                   

 
2

--------------------------------------------------------------------------------




GROUP TERMINATION
 
EXHIBIT D


RELEASE AGREEMENT
 
Except as otherwise set forth in this Release Agreement or in Sections 7 and 18
of the Amended and Restated Employment Agreement between Brett D. Nicholas and
Redwood Trust, Inc., Brett Nicholas (“Executive”) hereby generally and
completely releases the Company and its directors, officers, employees,
shareholders, partners, agents, attorneys, predecessors, successors, parent
and subsidiary entities, insurers, affiliates, and assigns from any and all
claims, liabilities and obligations, both known and unknown, that arise out of
or are in any way related to events, acts, conduct, or omissions occurring at
any time prior to and including the date Executive signs this Release Agreement.
The Company, its directors, officers, employees, shareholders, partners, agents,
attorneys, predecessors, successors, parent and subsidiary entities, insurers,
affiliates, and assigns, hereby releases Executive and his heirs, executors,
successors and assigns, from any and all claims, liabilities and obligations,
both known and unknown, that arise out of or are in any way related to events,
acts, conduct, or omissions occurring at any time prior to and including the
date the Company signs this Release Agreement. This general mutual release
includes, but is not limited to: (A) all claims arising out of or in any way
related to Executive’s employment with the Company or the termination of that
employment; (B) all claims related to Executive’s compensation or benefits from
the Company, including salary, bonuses, commissions, vacation pay, expense
reimbursements, severance pay, fringe benefits, stock, stock options, or any
other ownership interests in the Company; (C) all claims for breach of contract,
wrongful termination, and breach of the implied covenant of good faith and fair
dealing; (D) all tort claims, including claims for fraud, defamation, emotional
distress, and discharge in violation of public policy; and (E) all federal,
state, and local statutory claims, including claims for discrimination,
harassment, retaliation, attorneys’ fees, or other claims arising under the
federal Civil Rights Act of 1964 (as amended), the federal Americans with
Disabilities Act of 1990, the federal Age Discrimination in Employment Act of
1967 (as amended) (“ADEA”), the federal Employee Retirement Income Security Act
of 1974 (as amended), and the California Fair Employment and Housing Act
(as amended); provided, however, that nothing in this paragraph shall be
construed in any way to release the Company from its obligation to indemnify
Executive pursuant to agreement, the Company’s bylaws or binding resolutions, or
applicable law.
 
Executive acknowledges that he is knowingly and voluntarily waiving and
releasing any rights he may have under the ADEA, and that the consideration
given under his Employment Agreement with the Company for the waiver and release
in the preceding paragraph hereof is in addition to anything of value to which
he was already entitled. Executive further acknowledges that he has been advised
by this writing, as required by the ADEA, that: (A) this waiver and release does
not apply to any rights or claims that may arise after the date Executive signs
this Release Agreement; (B) Executive should consult with an attorney prior to
signing this Release Agreement (although Executive may choose voluntarily not do
so); (C) Executive has forty-five (45) days to consider this Release
Agreement (although he may choose voluntarily to sign this Release Agreement
earlier); (D) Executive has seven (7) days following the date that he signs this
Release Agreement to revoke the Release Agreement by providing written notice to
an officer of the Company; (E) this Release Agreement shall not be effective
until the date upon which the revocation period has expired, which shall be the
eighth day after Executive signs this Release Agreement; and (F) Executive has
received with this Release Agreement a detailed list of the job titles and ages
of all employees who were terminated in this group termination and the ages of
all employees of the Company in the same job classification or organizational
unit who were not terminated.
 

--------------------------------------------------------------------------------


 
Both the Executive and the Company acknowledge that each has read and
understands Section 1542 of the California Civil Code which reads as follows: “A
general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.” Both
the Executive and the Company hereby expressly waive and relinquish all rights
and benefits under that section and any law of any jurisdiction of similar
effect with respect to each party’s release of any claims hereunder.
 

  EXECUTIVE          
 
Name:                       Date:                   

 
 

 
Company
         
 
Name:                       Date:                   

 
2

--------------------------------------------------------------------------------

